Exhibit 99.1 November 2011 NASDAQ: APPY AppyScore™ For Acute Appendicitis Management 2 NASDAQ: APPY Important Cautions Regarding Forward-Looking Statements Certain statements made in this presentation are "forward-looking statements" of AspenBio Pharma, Inc. (“AspenBio") as defined by the Securities and Exchange Commission ("SEC"). All statements, other than statements of historical fact, included in this presentation that address activities, events or developments that AspenBio believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made based on experience, expected future developments and other factors AspenBio believes are appropriate in the circumstances. Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of AspenBio. Investors are cautioned that any such statements are not guarantees of future performance. Actual results or developments may differ materially from those projected in the forward-looking statements as a result of many factors, including our ability to successfully complete the pilot study and clinical trial activities for AppyScore™ required for FDA submission, obtain FDA clearance, cost effectively manufacture and generate revenues from AppyScore and other new products, execute agreements required to successfully advance the company's objectives, retain the management team to advance the products, overcome adverse changes in market conditions and the regulatory environment, obtain and enforce intellectual property rights, and realize value of intangible assets. Furthermore, AspenBio does not intend (and is not obligated) to update publicly any forward-looking statements. The contents of this presentation should be considered in conjunction with the risk factors contained in AspenBio's most recent Annual Report on Form 10-K as filed with the SEC. This presentation is © 2011 AspenBio Pharma, Inc., All Rights Reserved. 3 NASDAQ: APPY The AspenBio Solution ŸAspenBio is developing AppyScore, a blood-based “Rule-Out” test for Acute Appendicitis in children and adolescents ŸDesigned to help confirm that patients with abdominal pain suspicious for appendicitis are at low to moderate risk of the disease so they can be managed appropriately ŸHealthcare benefit:Fewer CTs Reduced radiation exposure ŸHospital benefit:Enhanced decision making, reduced cost and increased workflow ŸPilot study underway:Solid regulatory plan based on regulatory feedback ŸSubstantial global market potential ŸSignificant first mover advantage 4 NASDAQ: APPY Why Focus on the Diagnosis of Abdominal Pain? Abdominal vs. Chest Pain as % of Total ER Visits Patients >18 years in U.S., 1999-20081 1Trend is significant (p < 0.05).Figures are based on 2-year averages. Source: CDC/NCHS, National Hospital Ambulatory Medical Care Survey 1999-2008. ²NHAMCS Data, 2008 ( All reference to abdominal pain are regarding “non- traumatic” abdominal pain) 3 Emer Med Clinics of North Amer 2001 19:123-136 5 NASDAQ: APPY …and Why Appendicitis? Ÿ3.1M CT Scans annually for abdominal pain alone2 Ÿ326K appendectomies in U.S. in 20072 ŸChildren & adolescents represent peak age group3 ŸAppendicitis affects 9% men, 7% women over lifetime3 1Ind J Radiol Imag 2006 16:4:523-532 2Source: NHDS from CDC 2007 data 3Am Journal of Epidemiology, Addis et al. Johns Hopkins Vol. 132 no. 5 Appendectomy is #1 Reason for Emergency Abdominal Surgery1 6 NASDAQ: APPY Abdominal Pain Metrics Patients Entering ER for Abdominal Pain & Receiving Complete Blood Count Test (CBC) Annually (millions) Source of CBC data NHAMCS 2009 Greater than 50% of patients suspected of appendicitis are children, adolescents and young adults 8 NASDAQ: APPY Use of ER Abdominal CT Imaging is Rising Rapidly •Use of advanced medical imaging 1 for non-traumatic abdominal pain is increasing •However, “liberal use of CT scans in diagnosing appendicitis in children has not resulted in a decreased negative appendectomy rate”² (i.e., CT scans did not decrease the removal of non- diseased appendixes) Medical imaging (U.S.) in non-traumatic ER visits Percentage per Symptom 1 Patients >18 years in U.S., 1999-2008 1 Includes CT, MRI and Ultrasound, ages 18 and older. SOURCE: CDC/NCHS, National Hospital Ambulatory Medical Care Survey 1999-2008. ² J Pediatr Surg. 2004 Jun;39(6):886-90; discussion 886-90. 9 NASDAQ: APPY ŸChildren are highly vulnerable to the oncogenic, long term effects of exposure to high doses of ionizing radiation (i.e., from CT) ŸUp to 2% of all U.S. cancers will be caused by CT1 ŸEarlier the exposure, the more likely to die from cancer later in life (see chart below) 1N Engl J Med 2007; 357:2277-84 2Larson et. al., Radiology Published online April 5, 2011 Lifetime Attributable Risk of Death from Cancer per Million Patients Exposed to 10mCy Age at Exposure (yr) “Our finding of a substantial increase in the use of CT in children who visit emergency departments in the United States underscores the need for special attention to this vulnerable population to ensure that imaging is appropriately ordered, performed, and interpreted.” 2 CT Use in Children Increases Lifetime Cancer Risk 10 NASDAQ: APPY Further analysis of the2011pilot study found that of the 50 low/mod risk subjects who had a CT, 14 (28%) would have tested negative by our multi-marker diagnostic and hence, could have been more conservatively managed and possibly been spared a CT scan.* 74/181 50/152 57/128 15/45 CT Usage Not Correlated With Appendicitis Risk *Risk groups in the 2010 clinical study were based on a modified Alvarado scoring system (9 of the 10 Alvarado items) while the risk groups in the 2011 pilot study were based on a new scoring systems (4 of the 10 Alvarado items). 11 NASDAQ: APPY AppyScore Intended Use & Value Proposition AppyScore is intended to be used as an aid to rule out appendicitis in pediatric and adolescent patients presenting with signs, symptomsand medical history placing them at low to moderate risk of having the disease. Fits emergency room & laboratory workflow ŸBlood-based rule-out test ŸRapid Processing Time and throughput ŸData accessible to hospital via LIS system ŸEasy to deploy & use in any hospital setting 12 Clinical Work Flow with AppyScore History & Physical Exam Conservative Management Spares Radiation Exposure AppyScore Testing to Help Rule/Out Appendicitis CT Scan Higher Risk for Further Evaluation Risk Stratification Signs & Symptoms of Appendicitis AppyScore Test Negative Appendectomy Lower Risk AppyScore Test Positive 13 NASDAQ: APPY Competencies Match Requirements for Appendicitis Test Development 14 NASDAQ: APPY Multi-Marker Approach Enhances Product Performance Examples of Recent FDA-Cleared Single Marker vs. Multi-marker Tests FDA-Cleared Test # Bio- Markers Application Sensitivity Specificity NPV CA 125 1 1 Tumor Marker (primarily Ovarian) 77 68 87 Fujirebio - ROMA 2 2 Ovarian Cancer 88 67 96 Vermillion - Ova 11 5 Ovarian Cancer 94 35 93 1 Miller et al. Performance of the American College of Obstetricians and Gynecologists’ Ovarian Tumor Referral Guidelines With a Multivariate Index Assay. Obstet Gynecol. 2011; 117(6): 1298-1306 2 Fujirebio press release. 6 Sept 2011 15 NASDAQ: APPY 2011 AspenBio Interim Pilot Study Summary * Data as of October 2011. Pilot Study Metrics & Milestones* Number of Sites 11 Patients Enrolled Prevalence of Appendicitis 28% % of Patients who Underwent CT 37% Samples Tested for Multi-Markers Enrollment Completion (~500 Patients) Nov 11 Follow-up FDA Meeting Request Q4/11 16 NASDAQ: APPY ŸOngoing pilot study designed to evaluate the performance of patented MRP 8/14 biomarker and AspenBio’s Candidate Multi-Marker Panel ŸInterim analysis pilot study results indicate use of multiple biomarkers as diagnostic test format provided improved outcomes ŸMRP 8/14 biomarker provided outcomes generally consistent with results noted in prior trials Interim Data from 2011 Pilot Study (197 Patients) MRP 8/14 vs. Candidate Multi-Marker Panel ŸPreliminary results are encouraging, but are not conclusive ŸAdditional development work, analysis and completion of the full 500-patient study is necessary prior to commencement of a pivotal trial Ÿ*All three improvements using the multi-marker test are collectively important MRP 8/14 Multi-Marker Results 95% CI Results* 95% CI Sensitivity 90% 74 - 96 95% 87 - 99 Specificity 33% 25 - 42 40% 35 - 52 NPV 93% 81 - 98 97% 93 - 99 17 NASDAQ: APPY 1 Thachil et al. Amer J of Med 123:1 pp 17-19 (2009) FDA Guidance Suggests Following D-Dimer Assay Model D-Dimer Aids in “Ruling Out” Blood Clots1 AppyScore designed to Aid in “Ruling Out” Appendicitis D-Dimer and AppyScore Share Similar Regulatory Pathways D-Dimer AppyScore Condition Being Evaluated Pulmonary Embolism Appendicitis Rule-Out Test to Aid in Patient Management (Low Disease Risk) Yes Yes Probability of the Disease Low Low Use of Pretest Probability Yes Yes Negative Predictive Value High High Specificity Moderate Moderate Competition Significant None Number of Test Manufacturers 14 One 19 NASDAQ: APPY AspenBio Positioned to Build Product Portfolio for Abdominal Pain ŸAspenBio continues to build a comprehensive understanding of the biology of appendicitis and abdominal pain ŸAs the result of numerous studies, we have amassed a large & unique store of blood samples with diagnostic information Ÿ2,000+ samples, growing to 3,000+ followingPivotal Trial ŸFurther study of these samples could provide rare insight into markers related to other causes of abdominal pain ŸThis resource provides AspenBio a head start in the development of diagnostic products focused on appendicitis and abdominal pain PresentNextFuture 20 NASDAQ: APPY Highly-Experienced Team w/ Strong Track Records of Success §Steve Lundy - President & CEO MicroPhage, GeneOhm Sciences (Acquired by BD), Dianon Systems (Acquired by LabCorp), Bayer Commercial leadership in several high growth diagnostic companies (Dianon, AVL, GeneOhm) resulting in combined exit value of >$1 billion §Steve Tyrrell- Head of Research & Development Founder & CTO of Eveia Medical, VP R&D Biosafe Laboratories, R&DOsborn Laboratories Led the Research & Development of 10 commercial products with primary emphasis in In Vitro diagnostics §Michael Wandell - Clinical & Regulatory Affairs Epigenomics, Benaroya Research Institute, Home Access Health Corp., Genetic Systems Seven major diagnostics cleared or approved by FDA; extensive world-wide regulatory approvals §Erik Miller, VP Marketing & Bus. Development Biosite (Acquired by Alere), Safety Syringes, & Luminex Launched & managed Triage® line, UltraSafe® Safety Devices, Luminex 200™ platform & consumable (MagPlex®) driving key sustainable high-margin businesses Directors with diagnostic experience §John Landon - Prior director of Digene, chair of Cholestech, andVice President and General Manager,DuPont Medical Products 21 NASDAQ: APPY Summary Capitalization Market Cap. (10/20/11) $18.7M Shares Outstanding* 8.0M Public Float, est. 7.8M Ownership Summary Institutional Holdings, est. 26.4% Insider Holdings, est. 3.0% (mrq) - most recent quarter as of June 2011 Key Stats: APPY (NASDAQ CM) Summary Balance Sheet Cash & Equiv. (9/30/11) $4.8M Total Assets (mrq) $12.0M Total Liabilities (mrq) $5.7M *Post split as of 8/1/11 22 NASDAQ: APPY AspenBio Key Takeaways ŸAppyScore: Designed to Help Confirm that Patients with Abdominal Pain Suspicious for Appendicitis are at low to Moderate Risk of the Disease so they can be Managed Appropriately ŸPatient Benefit: Fewer CTs Reduced radiation exposure ŸHospital Benefit:Enhanced Decision Making, Reduced Cost and Increased Workflow ŸPilot Study Underway:Solid Regulatory Plan Based on Regulatory Feedback ŸRecent ISO 13485 Certification Achieved ŸSubstantial Global Market Potential ŸSignificant First Mover Advantage
